Title: From Benjamin Franklin to Samuel Noble, 14 February 1774
From: Franklin, Benjamin
To: Noble, Samuel


Sir,
London, Feb. 14. 1774
The Bearer, William Brown, being bred to the Tanning Business, is desirous of trying his Fortune in America. He is well recommended to me as a sober honest and diligent young Man. If it may not be inconvenient to you to afford him Employment as a Journeyman, I shall consider it as a Favour to me.
The Soles you were so kind as to send me have now been in Wear two Years, in common with others of this Country the best I could get, being in double Channel Pumps of half a Guinea a Pair; and yours appear to excel them in Firmness and Duration. I show’d them the other Day to Capt. Falconer, who can tell you that they are still very good. With much Esteem, I am, Sir, Your obliged Friend and humble Servant
B Franklin
Mr. Saml Noble
 
Addressed: To / Mr Samuel Noble / Tanner / Philadelphia / per / Mr Wm Brown
